FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN,
               Plaintiffs-Appellees,
                 v.                        No. 04-55732
CITY OF SAN DIEGO,
                         Defendant,         D.C. No.
                                           CV-00-01726-
               and                          NAJ/AJB
BOY SCOUTS OF AMERICA - DESERT
PACIFIC COUNCIL,
             Defendant-Appellant.
                                       

MITCHELL BARNES-WALLACE;               
MAXWELL BREEN; LORI BARNES-
WALLACE, Guardian Ad Litem;
LYNN BARNES-WALLACE, Guardian
Ad Litem; MICHAEL BREEN,                   No. 04-56167
Guardian Ad Litem; VALERIE                   D.C. No.
BREEN, Guardian Ad Litem,
             Plaintiffs-Appellants,
                                          CV-00-01726-
                                            NAJ/AJB
               v.                            ORDER
CITY OF SAN DIEGO; BOY SCOUTS OF
AMERICA - DESERT PACIFIC
COUNCIL,
            Defendants-Appellees.
                                       
                    Filed June 11, 2008

  Before: William C. Canby, Jr., Andrew J. Kleinfeld, and
            Marsha S. Berzon, Circuit Judges.

                            6625
6626      BARNES-WALLACE v. BOY SCOUTS OF AMERICA
                          ORDER

   The petition of Defendants-Appellees for panel rehearing is
GRANTED. The certification order filed in this case on
December 18, 2006, is withdrawn. A new certification order
with accompanying concurrence and dissent is filed contem-
poraneously with the filing of this order. Subsequent petitions
for rehearing or rehearing en banc may be filed.

  The pending petition of defendants-appellees for rehearing
en banc is dismissed as moot. No other petitions for panel or
en banc hearing have been filed.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.